PER CURIAM.
This case was previously before the court and is reported as Oceanic International Corp. v. Lantana Boatyard, 402 So.2d 507 (Fla. 4th DCA 1981). In accord with our mandate, the trial court recomputed damages “by substituting a commission of $3,000 per boat for the original five per cent per boat,” and entered a final judgment in favor of Oceanic International Corp. for $51,000. During the present appeal, both parties agreed that there was a $1,000 error in the sum due appellant and that, if affirmed, the final judgment should be for $52,000. Accordingly, as modified, the final judgment on mandate is
AFFIRMED.
ANSTEAD, C.J., HURLEY, J., and SHA-HOOD, GEORGE A., Associate Judge, concur.